Case 7:18-cv-06615-CS Document 45-2 Filed 11/14/18 Page 1 of 3




               EXHIBIT A
    Case 7:18-cv-06615-CS Document 45-2 Filed 11/14/18 Page 2 of 3


                                                                     Page 1


UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
------------------------------------------
BROIDY CAPITAL MANAGEMENT LLC and ELLIOTT
BROIDY,
                          Plaintiff,
                          Case No.: 18-cv-02421
                   v.
STATE OF QATAR, STONINGTON STRATEGIES LLC,
NICOLAS D. MUZIN, GLOBAL RISK ADVISORS LLC,
KEVIN CHALKER, DAVID MARK POWELL, MOHAMMED
BIN HAMAD BIN KHALIFA AL THANI, AHMED
AL-RUMAIHI, and DOES 1-10,
                          Defendants.
------------------------------------------
                     PUBLIC


         VIDEOTAPED DEPOSITION OF
                JOSEPH ALLAHAM
           TUESDAY, JUNE 19, 2018
                   9:00 a.m.


           MAGNA LEGAL SERVICES
     320 West 37th Street, 12th Floor
         New York, New York 10018
              (866)624-6221


Reported by:    Adrienne M. Mignano, RPR

Job Number:     411069
                Case 7:18-cv-06615-CS Document 45-2 Filed 11/14/18 Page 3 of 3

                                                  Page 378                                               Page 380
 1           Allaham - Public                                 1            Allaham - Public
 2   I don't cheer for -- to me, this is cheap                2       A Yes.
 3   shots.                                                   3       Q How much money do you think he
 4      Q And so you don't know who your                      4   owed you?
 5   Yuri Vanetik is?                                         5       A It's -- it's complicated. So
 6      A I have no clue. Never met the                       6   it's not something that I would want to
 7   guy.                                                     7   share yet. It's confidential, I think.
 8      Q And two text messages down, you                     8       Q Well, this is an attorneys' eyes
 9   write to Muzin, "I keep on thinking to use               9   only deposition. This is directly
10   Ben Brafman for Jamal."                                 10   relevant to the subject matter of your
11          And what is it that you thought                  11   subpoena. So I would ask you to please
12   Ben Brafman could do for Jamal?                         12   answer the question.
13          MS. YUSUF: Objection. Asked                      13          Can you read back the pending
14      and answered.                                        14   question?
15          MR. GIMBEL: Objection.                           15       A I know the question. I
16      Misstates his prior testimony.                       16   understand the question. Again, it is two
17   BY MR. WOLOSKY:                                         17   parties that, you know, I think I'm owed
18      Q What is the meaning of this                        18   something and the other party thinks I'm
19   sentence, "I keep on thinking to use Ben                19   owed something else. So it is hard to
20   Brafman for Jamal"?                                     20   pinpoint, but from my point I would say
21      A To sue him.                                        21   from a number, could be from five to ten
22      Q That you would sue Jamal?                          22   million.
23      A Yes.                                               23       Q And you were seeking to pursue
24      Q Why would you sue Jamal?                           24   Jamal Benomar for that money even though
25      A Because I was getting the                          25   the money was really owed to you by the
                                                  Page 379                                               Page 381
 1            Allaham - Public                                1            Allaham - Public
 2   runaround.                                               2   State of Qatar, correct?
 3      Q About what?                                         3      A Yes.
 4      A About my money.                                     4      Q And is that because Jamal
 5      Q That Jamal owed to you?                             5   Benomar was holding that money for you?
 6      A I mean, Jamal, I couldn't sue                       6      A I could not get a straight
 7   the State of Qatar. Everyone -- I                        7   answer so I did not know what -- this is
 8   couldn't do that. Nobody was interested                  8   part, you know, your -- you know,
 9   in that.                                                 9   sometimes excuse if you have an offshore,
10      Q And did you sue Mr. Benomar?                       10   I was trying to do it. I gave up on that.
11      A No.                                                11   It was harder than having a baby.
12      Q Why did you decide not to sue                      12          So I just was trying to pinpoint
13   him?                                                    13   to get my money, that's all I was trying
14      A Because the lawyers told me I                      14   to do. I was being a debt collector.
15   don't have an agreement and it will be --               15          MS. YUSUF: Counsel, I believed
16          MS. YUSUF: Don't testify to                      16      we have reached the seven-hour mark,
17      anything that's privileged.                          17      but I will ask the videographer to
18      A Okay, it's privileged.                             18      confirm.
19      Q So try to answer the question                      19          THE VIDEOGRAPHER: Two minutes.
20   without revealing attorney-client                       20          MR. WOLOSKY: We get eight
21   privilege information.                                  21      hours.
22      A That I did not want to waste any                   22   BY MR. WOLOSKY:
23   money.                                                  23      Q Can you turn to the next page,
24      Q On lawyers to chase Jamal                          24   please, Bates stamped 40.
25   Benomar?                                                25          "You see juice in it?" Do you




                                                                                 96 (Pages 378 to 381)
